United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 14-3765
                          ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                     Analicia Ruiz

                        lllllllllllllllllllll Defendant - Appellant
                                        ____________

                      Appeal from United States District Court
                   for the Southern District of Iowa - Des Moines
                                   ____________

                           Submitted: December 14, 2015
                               Filed: April 12, 2016
                                  [Unpublished]
                                  ____________

Before WOLLMAN, LOKEN, and BYE, Circuit Judges.
                         ____________

PER CURIAM.

       Analicia Ruiz pleaded guilty to conspiring to distribute methamphetamine in
violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C), and 846. At sentencing, the district
court1 determined that her advisory guidelines sentencing range was 135 to 168

      1
        The Honorable James E. Gritzner, United States District Judge for the Southern
District of Iowa.
months in prison; granted the government’s motion for a substantial assistance
sentence reduction, see U.S.S.G. § 5K1.1; denied Ruiz’s request for an additional
downward variance; and sentenced her to 114 months in prison. Ruiz appeals, arguing
the court committed procedural error and imposed a substantively unreasonable
sentence. We affirm.

       Ruiz conspired with Dennis Guzman and Moises Josue Vasquez Sandoval to
distribute methamphetamine. Guzman, the father of Ruiz’s daughter and leader of the
conspiracy, has not been located or charged. Ruiz’s offense conduct included
registering a vehicle and leasing two apartments that were used to transport and store
drugs and drug proceeds. She also stored drugs at her sister’s residence, personally
sold methamphetamine, and was involved in the receipt of a twelve-pound shipment
from a California source.

       Ruiz and Vasquez were charged in the same indictment. Both pleaded guilty.
At Vasquez’s sentencing, the district court determined an advisory guidelines range
of 135 to 168 months in prison, granted the government’s motion for a substantial
assistance reduction, and sentenced Vasquez to 74 months in prison.

       At Ruiz’s sentencing one month later, the district court found that she was
accountable for a substantially greater quantity of actual methamphetamine than
Vasquez but determined that her guidelines range, like Vasquez’s, was 135 to 168
months in prison. The court granted a 15% substantial assistance reduction, as the
government recommended. Counsel for Ruiz then urged the court to vary downward
from the guidelines range based on her romantic involvement with Guzman, lack of
criminal history, and good employment history. Counsel argued Ruiz should receive
the same sentence as Vasquez, 74 months. The court declined to vary downward
because of Ruiz’s “fairly deep” involvement in a serious offense, the need to avoid
unwarranted disparity “among defendants with similar records who have been found
guilty of similar conduct,” and the “very different” sentencing factors that Vasquez

                                         -2-
had presented. The court sentence Ruiz to 114 months, 15% below the bottom of her
advisory guidelines range.

       On appeal, Ruiz argues the district court committed procedural error in applying
the guidelines and imposed a substantively unreasonable sentence. She argues the
district court procedurally erred by failing to explain why she and Vasquez received
“such dissimilar sentences.” This contention is without merit. “We will not sustain
a procedural challenge to the district court’s discussion of the 18 U.S.C. § 3553(a)
sentencing factors by a defendant who did not object to the adequacy of the court’s
explanation at sentencing.” United States v. Williamson, 782 F.3d 397, 399 (8th Cir.
2015) (alteration and quotation omitted). Moreover, as noted, the district court
explained in some detail the sentencing factors that resulted in the denial of a
discretionary downward variance.

      Ruiz further argues that the prosecutor at sentencing made “impermissible” and
“contradictory” arguments “not supported by the record.” That would not constitute
procedural error by the court, nor does the record support this contention. Ruiz also
argues the district court granted a variance to Vasquez “because of his alien status,”
an impermissible factor. Even if true, this is not reason to reverse Ruiz’s sentence;
indeed, her position is that she should receive the same sentence as Vasquez.
Moreover, nothing in the record supports the contention that Vasquez’s alienage
influenced the district court’s sentence. Vasquez’s attorney urged the court to impose
a 30-month sentence because he will almost certainly be removed to Honduras, a
dangerous country where Guzman apparently resides. The Guidelines expressly
provide that a higher level of risk associated with cooperation is a proper factor to
consider in determining a substantial assistance sentence reduction.               See
§ 5K1.1(a)(4).

      Ruiz argues that her sentence is substantively unreasonable because she was
granted a smaller substantial assistance departure than Vasquez. This contention is

                                         -3-
without merit. Absent an allegation that the district court was motivated by an
unconstitutional motive, we may not review the extent of a § 5K1.1 downward
departure. United States v. Billue, 576 F.3d 898, 905 (8th Cir.), cert. denied, 558 U.S.
1058 (2009). The district court concluded that Vasquez was not similarly situated for
sentencing purposes. Though Ruiz disagrees, this is not a basis for concluding that
her sentence is substantively unreasonable. See, e.g., United States v. Brunken, 581
F.3d 635, 638 (8th Cir. 2009), cert. denied, 562 U.S. 949 (2010). As we have
repeatedly stated, “[w]here a district court has sentenced a defendant below the
advisory guidelines range, it is nearly inconceivable that the court abused its
discretion in not varying downward still further.” United States v. Deering, 762 F.3d
783, 787 (8th Cir. 2014) (quotation omitted).

      The judgment of the district court is affirmed.
                     ______________________________




                                          -4-